Let me join previous speakers in congratulating His Excellency Mr. Miroslav Lajčák on his assumption of the presidency of the General Assembly at its seventy-second session. I also wish to extend Zambia’s sincere appreciation to His Excellency Mr. Peter Thomson for his able leadership during the seventy-first session.
May I also convey my sincere gratitude to His Excellency Mr. António Guterres and congratulate him on his appointment as the ninth Secretary- General. I am confident that the Secretary-General will build upon the strong foundation that was laid by his predecessor, Mr. Ban Ki-moon, to whom I wish to pay glowing tribute for the manner in which he steered the Organization during his tenure of office.
The theme for this session, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, provides us with an opportunity to evaluate the existing multilateral approaches to address the challenges affecting our peoples. They include threats to socioeconomic development and international peace and security. There is a need, therefore, to develop innovative approaches and responses to the challenges, which include terrorism, climate change, nuclear weapons and HIV/AIDS, among many others. In today’s globalized and interdependent world, no country, however wealthy or powerful, can resolve all those challenges single-handedly. Common solutions are therefore required through a strong United Nations.
This year’s session is taking place against a backdrop of the adverse effects of climate change, which have spared no one nation, developed or underdeveloped. Our efforts to raise the standard of living for the world’s poor people in order to meet the Sustainable Development Goals are being frustrated by the effects of climate change. We have witnessed the devastating effects of climate change on our environment. Recently, there have been many hurricanes in the Caribbean. I remember a time when forests were within a child’s walking distance, in particular in Africa, and were teeming with a profusion of flora and fauna. That is no longer the case. Unfortunately, a myriad of species of flora and fauna have become extinct in a very short time. We have also continued to witness disasters such as droughts, wildfires, flooding and landslides; if not extreme levels of rain, it is the lack of it.
As the twenty-third Conference of the Parties to the United Nations Framework Convention on Climate Change draws near, Zambia is expectant that the Conference will, among other things, establish mechanisms for the implementation of the Paris Agreement on climate change. Furthermore, we call on all stakeholders to ensure that the Green Climate Fund is adequately funded in order to help deliver the necessary interventions globally. As a developing country, Zambia needs assistance to enhance its capacity in key adaptive areas, such as scientific research, early warning and rapid response in order to address the adverse effects of climate change. Accordingly, Zambia also calls for the transfer of appropriate technologies to help cope with the negative impact of climate change.
Over the past year, Zambia has made significant developmental efforts and is determined to foster an all-inclusive development paradigm, based on the African Union’s Agenda 2063 and the 2030 Agenda for Sustainable Development. Only a few months ago, on 21 June, I had the honour to launch the seventh National Development Plan, which is Zambia’s development blueprint for the five-year period from 2017 to 2021. Its theme is “Accelerating development efforts towards the attainment of the National Vision 2030, without leaving anyone behind”. The plan seeks to improve productivity in agriculture, create job opportunities in other sectors, such as manufacturing, and particular attention will be given to lifting standards of living in rural areas, where a new focus on agro-value addition is being implemented. Through that plan, Zambia aims to reduce poverty to minimal levels.
In keeping with the Addis Ababa Action Agenda on financing for development, my Government is determined to ensure the effective mobilization and use of all sources of finance, whether mobilized locally or through our international cooperation partners, for the benefit of the average person in Zambia — as long as it is not illicit financing.
Peace, security and the rule of law continue to be the basis for the meaningful development of any society. In keeping with that understanding, my Government has continued to work in solidarity with nations that are undertaking the necessary actions to enhance their democracies. Through its membership in the African Union Peace and Security Council, Zambia has also continued to provide support for those still afflicted by conflict. My Government also looks forward to serving the Troika of the Organ on Politics, Defence and Security Cooperation of the Southern African Development Community from 2017 to 2020, following our recent election to the Organ. I would like to assure the Assembly that my Government will use its membership in these two bodies to foster peace globally, especially in Africa.
We wish to recognize the vision and experience of the various regional and international bodies that complement the United Nations agenda. As a member State, we note the role of the Commonwealth of Nations in various subjects such as gender and youth matters, climate change, the promotion of democracy, the rule of law, human rights, good governance and socioeconomic development. In my country, the Commonwealth Secretariat has played an important role in providing technical support during and after the previously held elections, and this we cannot ignore.
Zambia has also continued to serve in United Nations peacekeeping operations with a sense of duty to those persons who have found their security under threat for various reasons. In this regard, the United Nations should not shirk its noble duty to these vulnerable persons; it should redouble its efforts to bring about a more peaceful world.
The United Nations commitment should not be limited to preventing conflict, but should go further in seeking to protect victims of conflict, including displaced persons. There is a need for all of us to cooperate in providing for a environment conducive to respect for their human rights, social development and well-being. In this regard, I am pleased to inform the General Assembly that in June this year, in Zambia, I assented to Zambia’s Refugees Act of 2017, which further speaks to this noble duty and replaces the previous law, which did not go far enough to ensure an environment conducive to the promotion of human rights for the displaced in the region who happen to be hosted by our country, Zambia.
My Government attaches great importance to the needs and welfare of all, with a particular focus on women, children and youth. Zambia has therefore
continued to make tremendous strides in its campaign to end child marriage. The current prevalence rate stands at 31.2 per cent, which represents a 10.8 per cent reduction from the 42 per cent rate at the time the campaign was launched. We have also continued to engage traditional leaders in reforming traditions and customs that allow child marriage. Currently, we are in the process of harmonizing statutory and customary law on marriage to completely prohibit and eradicate child marriage in the country. Going forward, we are also repealing a number of discriminatory and outdated statutes related to children with a view to devising a Children’s Code to incorporate the provisions of the Convention on the Rights of the Child into our domestic law.
As the designated 2017 African Union champion for ending child marriage, I am delighted to inform the Assembly that a campaign to that end has been launched in 20 of the 30 targeted countries in Africa with the highest prevalence rates of child marriage. These programmes are essential to enhancing advocacy against child marriage at the national level. The campaign is growing from strength to strength. However, much more needs to be done. We therefore call on all partners to join their efforts, and, together, let us raise our voices to protect our children and young people. The campaign will continue to gain momentum and reach out to member States to accelerate an end to this harmful practice.
Undoubtedly, the United Nations remains the only multilateral institution capable of addressing the challenges of our “one world”. The world looks to the Organization to encourage dialogue on global challenges in an inclusive manner. This is the only practical way to ensure meaningful and effective international cooperation. There is, however, a need to reform the United Nations.
Zambia believes that the United Nations reforms that have been launched will be incomplete without meaningful reform of the Security Council. It is our hope that reforms will make the Security Council more representative, democratic and accountable to all States Members of the United Nations, irrespective of status. This is essential if its decisions are to be accepted by the entire international community. Given that Africa constitutes the second largest bloc of United Nations membership, proposals to reform the Security Council should heed the African continent’s call set forth in the Ezulwini Consensus.
In conclusion, I wish to reaffirm Zambia’s commitment to cooperate with the international community in addressing the numerous problems affecting our people, including ending poverty. We should not miss the opportunity to do what we can to make the world a better place for all of us to live.